Porter. J,
delivered the opinion of the court, The plaintiff claims from the defendant sam 0f $2423; $1500 of which is stated to be due, as the price of the interest in one-fourth of the steam boat Enterprize, sold him» and the balance for work and labor done by the plaintiff on board the said boat,
The defendant pleaded the general issue and set up a claim in reconvention. The cause, was submitted to a jury, who found a verdict n favor of the plaintiff for $1610 62 cents.—* The court gave judgment conformably to the verdict, and the defendant appealed.
There was a bill of exceptions taken on the trial which it is unnecessary to examine, as it was admitted in argument, that the verdict of the jury was not affected by the evidence suffered to go to them.
Preston for the plaintiff, Carletoniov the defendant.
The cause presents no question of law, ex-r - * cept one which arises out’ of the species of proof relied on by the plaintiff to , c support his case. It consists, in part, of confessions made by the defendant of the purchase of the boat, and he contends, these confessions were accompanied with assertions which shew he had paid for her, or rather for the share in her which he purchased.
The rule contended for by the appellant is correct Confessions must be taken together, but when extra judicial, as in this case, the weight of evidence by which they may be rebutted, depends on all the circumstances of the case, as disclosed by the testimony.
We have examined with attention the evidence, which is too long to be given here in detail, and we do not think the jury erred in the conclusion they drew from it,
It is therefore ordered, adjudged and decreed, that the judgment of the parish court be affirmed, with costs.
Watts for the plaintiff, Ripley for the defendant?